755 N.W.2d 663 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Wayne RUSSELL, Defendant-Appellant.
Docket No. 133522. COA No. 264597.
Supreme Court of Michigan.
September 24, 2008.
By order of July 18, 2007, the application for leave to appeal the February 8, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Cannon (Docket No. 131994). On order of the Court, the case having been decided on June 4, 2008, 481 Mich. 152, 749 N.W.2d 257 (2008), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment addressing defendant's argument regarding whether points for predatory conduct may be assessed for Offense Variable 10, MCL 777.40(3)(a) (exploitation of a vulnerable victim), where the victim is a police decoy, and we REMAND this case to the Court of Appeals for reconsideration of that issue in light of Cannon, supra. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.